    Case 4:20-cv-04084-BAB Document 22                        Filed 04/06/21 Page 1 of 2 PageID #: 96




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

PATRICIA LYNNE JACKSON                                                                                PLAINTIFF

v.                                           Civil No. 4:20-cv-04084

CHRIS WOLCOTT, Jail Administrator; ANA MEJIA,
Program Coordinator; TAMMY FOWLER, Medical                                                       DEFENDANTS

                                                     ORDER

           Before the Court is Plaintiff’s Motion to Supplement her Amended Complaint. (ECF No.

21).1 On February 25, 2021, the parties consented to the jurisdiction of the undersigned to conduct

any and all proceedings in this case, including conducting the trial, ordering the entry of a final

judgment and conducting all post-judgment proceedings.                      (ECF No. 18).         The Court has

determined no response is necessary from any Defendant to rule on the motion.

           In response to the Court’s order, Plaintiff filed an Amended Complaint on October 19,

2020 asserting claims Defendants Chris Wolcott, Ana Mejia, Tammy Fowler, Erin Hunter, Shorty

Barrett, Micky Buchanan, Officer Douglas Johnson and Romona Arenas. (ECF No. 6). On

November 30, 2020, the Court dismissed the claims against Hunter, Barrett, and Buchanan with

prejudice.2 (ECF No. 7, pp. 6-7). In addition, the Court dismissed the claims for theft of property

against Wolcott, Fowler, and Arenas and the claim against Johnson for forfeiture of property.

(ECF No. 7, pp. 6, 8).3 The Court clearly stated the only claims going forward were claims against

Defendants Wolcott, Fowler and Mejia based on denial of medical care and an inadequate diet. Id.

at p. 8.


1
  Plaintiff titled the pleading “RE: DISCOVERY – Suppliment to Complaint”.
2
  The Court determined Hunter, as the prosecuting attorney, was immune from suit. The Court also ruled Buchanan
and Barrett, Plaintiff’s public defenders, were not acting under color of state law.
3
  The Court determined Plaintiff had adequate post-deprivation remedies and therefore her allegations did not rise to
the level of a constitutional violation.

                                                          1
 Case 4:20-cv-04084-BAB Document 22                Filed 04/06/21 Page 2 of 2 PageID #: 97




       In the instant motion, Plaintiff seeks to reassert the same claims previously dismissed in

the Court’s order dated November 30, 2020. (ECF No. 21). Accordingly, Plaintiff’s Motion to

Supplement (ECF No. 21) is DENIED.

       IT IS SO ORDERED this 6th day of April 2021.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                               2
